
	

113 HR 719 IH: Capital Access for Small Businesses and Jobs Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 719
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. King of New York
			 (for himself, Mr. Sherman,
			 Ms. Bonamici,
			 Mr. Bishop of New York,
			 Mr. Hanna,
			 Mr. Jones,
			 Mr. Loebsack,
			 Mr. Meeks,
			 Mr. Michaud,
			 Ms. Norton,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Posey,
			 Ms. Waters, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To clarify the National Credit Union Administration
		  authority to improve credit union safety and soundness.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Access for Small Businesses
			 and Jobs Act.
		2.Improving credit
			 union safety and soundnessThe
			 Federal Credit Union Act (12 U.S.C. 1751 et seq.) is amended—
			(1)in section
			 107—
				(A)in paragraph (16),
			 by striking and at the end;
				(B)in paragraph (17),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(18)to receive payments on uninsured non-share
				accounts described under section 216(o)(2)(D), subject to such terms, rates,
				and conditions as may be established by the board of directors, within
				limitations prescribed by the Board.
						;
				and
				(2)in section
			 216—
				(A)in subsection (b)(1)(B)(ii), by striking
			 must rely and inserting rely predominantly;
			 and
				(B)in subsection (o)(2)—
					(i)in
			 subparagraph (B), by striking and at the end;
					(ii)in
			 subparagraph (C)(ii), by striking the period and inserting ;
			 and; and
					(iii)by
			 adding at the end the following:
						
							(D)with respect to any insured credit union
				other than a low-income credit union, includes uninsured non-share accounts as
				authorized by the Board, that—
								(i)do
				not alter the cooperative nature of the credit union;
								(ii)are subordinate
				to all other claims against the credit union, including the claims of
				creditors, shareholders, and the Fund;
								(iii)are available to
				be applied to cover operating losses of the credit union in excess of its
				retained earnings and, to the extent so applied, will not be
				replenished;
								(iv)if they have a
				stated maturity, have an initial maturity of at least 5 years;
								(v)if they have a stated maturity, the net
				worth value of such accounts may be discounted at the discretion of the Board
				when the remaining maturity is less than 5 years;
								(vi)are subject to disclosure and consumer
				protection requirements as determined by the Board;
								(vii)are offered by a
				credit union that is determined by the Board to be sufficiently capitalized and
				well-managed; and
								(viii)are subject to
				such rules and regulations as the Board may
				establish.
								.
					
